If upon the face of a deed of assignment it appears manifestly that its execution was for the purpose of hindering and delaying creditors, and for the ease and advantage of the debtor, the court may declare it void without the aid of a jury. The plaintiffs in this action insist that because, in the assignment made by the partners of the partnership property, there was a clause which secured certain debts due to creditors of the individuals composing the partnership, this Court should declare the deed void. That is, the only relief which the plaintiffs seek rests upon the idea that they have a lien upon the partnership property as against individual creditors, and that it is a fraud apparent on the face of the deed for the partners to apply the same to their individual debts instead of to *Page 267 
their partnership liabilities. There is not only no fraud on the face of this assignment, but such provisions as the plaintiffs object to in this deed have received the sanction of our judicial decisions. In the case of Allen v. Grissom, 90 N.C. 90, Chief Justice Smith, for the Court, treats fully the questions of the rights of creditors, and also of those of the partners in the partnership property. In that opinion he says: "With the assent of the partners, any one of them is free to dispose of the company's effects for his individual use, and a creditor cannot intervene to prevent the application." This is the doctrine established by repeated recognitions in this Court, from which, whatever may have been the decisions elsewhere, we are not at liberty to depart, and it commends itself to our approval. In Davis v. Smith,113 N.C. 94, this Court, Justice Avery delivering the opinion, approved, with citations from Allen v. Grissom, supra, the law set forth in that case.                                                       (502)
There is no error in the ruling of the court below, and the judgment is
Affirmed.